UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):01/20/2011 Amfil Technologies Inc. (Exact name of registrant as specified in its charter) Commission File Number:33-2775-A New York 13-3296819 (State or other jurisdiction of (IRS Employer incorporation) Identification No.) 805 Fiero Lane Suite F San Luis Obispo, CA 93401 (Address of principal executive offices, including zip code) (Registrant’s telephone number, including area code) Technical Ventures Inc. 2000 ne 22nd St. Wilton Manors, FL 33305 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01Entry into a Material Definitive Agreement (a)Pursuant to theJoint Venture Agreement between AMFIL Technologies, Inc. andTrevor Taylor to acquire certain Mining Permits for mining claims in Guyana from Trevor Taylor, on December 24, 2010 as per thepreviously filed 8K(0001157523-11-000194) on January 14, 2011.AMFIL Technologies, Inc. and Trevor Taylor have agreed to amend the JVA in relation to Clause 11 (Contribution Schedule Description) as per the attached exhibits. ITEM 9.01Financial Statements & Exhibits (b) Exhibits. 1. JVAAMENDMENT between AMFIL Technologies, Inc and Trevor Taylor 2. JVAAMENDMENT signatures This Form 8-K may contain forward looking statements within the meaning of Section 27A of the Securities Act of 1933, Section 21E of the Securities Exchange Act of 1934 and Safe Harbor Statements under the Private Securities Litigation Reform Act of 1995; The actual results could differ materially from those set forth in the forward looking statements that are subject to risks and uncertainties, including, but not limited to, the impact of competitive products and pricing, product demand and market acceptance, new product development, reliance on key strategic alliances, availability of raw materials, the regulatory environment, fluctuations in operating results, and other risks. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Amfil Technologies Inc January 20, 2011 By: /s/Ambrose Fillis A Ambrose Fillis President and CEO Director EXHIBIT INDEX ExhibitNo. Description EX-1 JVAAMENDMENTbetween AMFIL Technologies, Inc and Trevor Taylor EX-2 JVAAMENDMENT signatures
